Exhibit UNGAVA MINES INC. November 10, 2008 For Immediate Release Issued and Outstanding: 94,329,643 Common Shares Ungava Mines Inc. Appoints New President Toronto, Canada (November 10, 2008) Ungava Mines Inc. (OTCBB: UGVMF) (the “Corporation”) announces that Mr. Paul Vorvis, LLB, MBA has been appointed the President of Ungava Mines Inc. For further information, contact: Paul Vorvis President Ungava Mines Inc. Telephone No: (647) 345-6394 Caution Concerning Forward-Looking Statements The information in this news release includes certain information and statements about management's view of future events, expectations, plans and prospects that constitute forward looking statements. These statements are based upon assumptions that are subject to significant risks and uncertainties. Because of these risks and uncertainties and as a result of a variety of factors, the actual results, expectations, achievements or performance may differ materially from those anticipated and indicated by these forward looking statements.
